Citation Nr: 1208827	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-29 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis, to include a sinus disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to February 1970.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO, in pertinent part, denied claims for service connection for sinusitis and hepatitis C.  

In September 2010, the Board remanded the claims for service connection for sinusitis and hepatitis C.  In July 2011, service connection for hepatitis C was granted; it is no longer an issue on appeal.  The Board finds there has been substantial compliance with the remand; the Veteran was given a new VA examination and that report considered with the addendum that provided an opinion is adequate.  

In February 2009, the appellant testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

Since the issuance of the November 2011 supplemental statement of the case (SSOC), the Board received more recent VA treatment records via Virtual VA for the Veteran without a waiver for review by the RO.  The Board has reviewed the additional evidence but finds that the submitted evidence, while not duplicative, is not pertinent, as it does not include evidence related to the etiology of a sinus disability.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a SSOC; proceeding with the claim without a remand to the RO is not prejudicial to the Veteran.  


FINDING OF FACT

The preponderance of the evidence is against a finding that sinusitis or any sinus disability had its clinical onset in service or is otherwise related to active service.  



CONCLUSION OF LAW

Sinusitis, or any sinus disability, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a December 2005 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records and private records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  The Veteran received a VA examination for his claim for service connection for a sinus disability; in conjunction with the addendum opinion, the Board finds the examination to be fully explanatory.  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reiterated that under 38 C.F.R. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) . (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.)  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran asserts he has sinusitis which has been present since service.  At the February 2009 Board hearing, he stated that while he was in service he was in an accident where a piece of ceiling hit his nose.  (Transcript, p 4-5.)  He said he always had sinusitis after that injury, but that he was not treated for sinusitis in service.  (Transcript, p 5.)  He had surgery for sinusitis after service.  (Transcript, p 6.)  

A November 1968 service treatment record shows sinus congestion along with other cold symptoms.  The assessment was upper respiratory infection.  In March 1969, the Veteran was in a car accident, but there is no information regarding a nasal injury.  An April 1969 service treatment record showed symptoms of an upper respiratory infection and nasal congestions; the impression was "flu-like syndrome."  An August 1969 record showed an impression of sinusitis.  At separation, a clinical evaluation of the nose and sinuses was normal.  The Veteran denied having ear, nose or throat trouble; sinusitis, and hay fever.  

March 1992 private records show diagnoses of chronic bilateral maxillary sinusitis.  A discharge summary from the same month showed he had an operation and was improved on discharge.  In March 1992, a tissue report showed chronic inflammation, maxillary sinus mucosa polyps with retention cysts.  

A December 1999 Dr. Castillo record showed the Veteran had subjective rhinitis of about 3 days duration.  A March 2001 record of what appears to be a private X-ray showed opacification of the right maxillary sinus; the impression was right maxillary sinusitis.  In February 2001, a Dr. Castillo diagnosed an acute exacerbation of chronic sinusitis.  In April 2002, a VA primary care record shows no sinus diseases were noted.  

The Veteran received a VA examination in August 2006.  The claims file was reviewed.  The examiner noted that the Veteran asserted he had a past nasal fracture.  The Veteran also claimed he had recurrent nasal stuffiness and sneezing episodes.  He said he took medication and had sinus surgery of the right maxillary sinus.  He had trouble breathing through his nose when stuffiness was present.  He had no speech impairment or incapacitation.  He claimed to have a recurrent nasal allergy.  

An X-ray was taken to determine whether sinusitis was present; but it only showed allergic rhinitis.  There were no nasal polyps, but there was slight engorgement of turbinates.  There was no obstruction or bacterial rhinitis.  

In December 2010, the Veteran received a new VA examination.  The examiner reviewed claims file and noted pertinent medical evidence.  The Veteran complained of stuffiness since 1968.  He had recurrent nasal congestion and sneezing episodes.  The examiner found he had a crooked septum, but there was no obstruction.  The diagnosis was again allergic rhinitis.  

In October 2011, an addendum addressed the issue of etiology.  The examiner reviewed the claims file and medical records and provided a brief summary of each relevant record.  The examiner found that the claimed condition was less likely than not incurred in or related to service.  The examiner explained that the Veteran had episodes of an upper respiratory infection in 1968, a flu-like syndrome in April 1969 and a diagnosis of sinusitis in August 1969 which appeared to have resolved because no subsequent and frequent follow up was noted and the separation examination was negative for nasal or sinus findings, complaints or diagnoses.  The claims file was silent for treatment, complaints or diagnoses until 1992 when the Veteran underwent sinus surgery.  The discharge summary showed the Veteran had history of sinusitis from only eight years prior; this summary failed to state that a problem extended back to military service.  

As mentioned, the Board must do an analysis regarding competency and credibility of the Veteran's testimony when it comes to evaluating a claim for benefits.  As for competency, the Board finds the Veteran is competent to state he has sinus problems and explain his symptoms.  38 C.F.R. § 3.159(a)(2).  

The Board does not find that the Veteran has been consistent as to this claim in terms of testimony and statements.  Caluza, 7 Vet. App. at 511.  For example, the Veteran stated that he had sinus problems since service, but reported in 1992 it had only been a problem for the past eight years or so.  At separation in 1970 he stated on the report of medical history that he did not have ear, nose or throat trouble.  He also stated he did not have sinusitis or hay fever.  A clinical evaluation of the nose and sinuses at this time was normal.  He also claimed to have injured his nose in an accident, but the service treatment record regarding the accident in service did not show nose complaints, diagnoses or findings.  The Veteran's lay testimony regarding the onset of pertinent symptoms in service that continued thereafter is not reliable.  

The Board finds the medical evidence in the file, considered in its entirety, is competent and credible as there is no evidence to the contrary.  Considered together, the December 2010 examination and October 2011 opinion are accurate and complete.  A clear preponderance of the evidence shows that no sinus disability, to include sinusitis and allergic rhinitis, is related to service.  The Veteran was examined, interviewed and the claims file was reviewed.  The VA examinations and opinion is assigned great weight when considered together because they are highly probative regarding the issue of etiology.  

The Board does not find that a grant of service connection for sinusitis or any other sinus disability is warranted.  The Board relies on the VA examinations and opinion in coming to this conclusion.  The weight of the evidence is against the claim and the benefit of the doubt is not afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for sinusitis, to include a sinus disability, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


